UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Cidade de Deus, Osasco, SP, February 11 th , 2011 Securities and Exchange Commission Office of International Corporate Finance Division of Corporate Finance Washington, DC Ref.: Payment of Complementary Dividends The Board of Directors of Banco Bradesco S.A., at a meeting held today, approved the Board of Executive Officers proposal for the payment of Dividends to the Companys shareholders, as complement to Interest on Shareholders Equity and Dividends related to the year 2010, in the amount of R$315,100,000.00 , of which R$0.079771188 per common share and R$0.087748307 per preferred share . The shareholders registered in the Companys Books on this date (February 11 th , 2011) will be benefited. The Companys shares will be traded ex-right on Dividends as from February 14 th , 2011. The payment will be made on February 18 th , 2011, by the declared amount, without Withholding Income Tax, pursuant to Article 10 of Law # 9,249/95. The aforementioned Dividends related to the shares held in custody of BM&FBOVESPA S.A.  Bolsa de Valores, Mercadorias e Futuros (Securities, Commodities and Future Exchange) will be paid to the referred BM&FBOVESPA, which will transfer them to the shareholders through the Depository Agents. Thus, the amount of Interest and Dividends distributed to the shareholders, related to the year 2010, totals R$3,368,743,286.83, as follow: In R$ Monthly Dividends paid Intermediary Interest of the 1 st half paid Subtotal  Paid Value (*) Complementary Interest to be paid on February 18 th , 2011 Complementary Dividends to be paid on February 18 th , 2011 Subtotal  Value to be paid Total (*) It takes into consideration the bonus stock approved at the Special Shareholders Meetings held on December 18 th , 2009 and June 10 th , 2010. Per share in R$ Type Monthly Dividends Intermediary Interest of the 1 st half Complementary Interest Complementary Dividends Total Common share Preferred share Cordially, Banco Bradesco S.A. Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 14, 2011 BANCO BRADESCO S.A. By: /S/ Domingos Figueiredo de Abreu Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
